The Honorable Marge Johnson
dissents.
Judge Johnson is of the opinion that the sentence should be amended to twenty (20) years in the Montana State Prison, with fifteen (15) years suspended. The reasons for the amendment are: Judge Johnson believes that the defendant recognizes the seriousness of the crime and is remorseful, the defendant had no significant prior criminal history, and, based on the defendant’s age, ten (10) years in the Montana State Prison would be counterproductive to rehabilitation.
Member, Hon. Marge Johnson